

116 HR 3386 IH: Protect the Uninsured Act of 2019
U.S. House of Representatives
2019-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3386IN THE HOUSE OF REPRESENTATIVESJune 20, 2019Mr. Collins of New York introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XI of the Social Security Act to require hospitals and critical access hospitals to
			 provide uninsured individuals with access to the lowest negotiated rate
			 for items and services furnished to such individuals.
	
 1.Short titleThis Act may be cited as the Protect the Uninsured Act of 2019. 2.Requiring hospitals and critical access hospitals to provide uninsured individuals with access to the lowest negotiated rate for items and services furnished to such individualsSection 1128A of the Social Security Act (42 U.S.C. 1320a–7a) is amended by adding at the end the following new subsection:
			
				(t)
 (1)Any hospital or critical access hospital that, with respect to an item or service furnished by such hospital or critical access hospital to an uninsured individual (as defined in paragraph (2)) on or after the date that is 6 months after the date of the enactment of this subsection, holds such individual liable for an amount in excess of the lowest negotiated price (as defined in such paragraph) with respect to such item or service shall be subject to a civil monetary penalty in an amount equal to the difference between the amount such hospital or critical access hospital held such individual liable for with respect to such item or service and such lowest negotiated price. The provisions of subsections (c), (d), (g), and (h) shall apply to a civil monetary penalty under the preceding sentence in the same manner as such provisions apply to a penalty, assessment, or proceeding under subsection (a).
 (2)In this subsection: (A)The term lowest negotiated price means, with respect to a hospital or critical access hospital and an item or service, the lowest recognized amount such hospital or critical access hospital has negotiated with any health insurance issuer or group health plan (as such terms are defined in section 2791 of the Public Health Service Act) with which such hospital or critical access hospital contracts for such item or service.
 (B)The term uninsured individual means an individual who is not enrolled or otherwise covered under any health insurance coverage, group health plan, or Federal health care program (as defined in section 1128B(f)), or under the health insurance program under chapter 89 of title 5, United States Code..
		